       Case 2:19-cr-00898-DLR Document 136 Filed 09/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       No. CR-19-00898-PHX-DLR
10                         Plaintiff,
                                                      ORDER
11    v.
12    David Allen Harbour,
13                         Defendant.
14
15            Upon motion of Defendant, with no objection by the Government, and good cause
16   appearing,
17            IT IS ORDERED granting Defendant's Motion to Continue Trial Date, Motions in
18   Limine Date, and Final Witness and Exhibit List Date (Doc. 134) for the reasons stated in
19   Defendant's motion, including that defense counsel needs additional time to prepare for
20   trial.
21            This Court specifically finds that the ends of justice served by granting a
22   continuance outweigh the best interests of the public and the defendant in a speedy trial.
23   This finding is based upon the Court's conclusion that the failure to grant such a
24   continuance would deny defendant the reasonable time necessary for effective preparation,
25   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
26            IT IS FURTHER ORDERED continuing the trial from November 4, 2020, to,
27   May 18, 2021 at 9:00 a.m. and continuing the pretrial motion deadline until April 5, 2021.
28            IT IS FURTHER ORDERED continuing the Final Pretrial Conference from
      Case 2:19-cr-00898-DLR Document 136 Filed 09/21/20 Page 2 of 2



 1   October 19, 2020, to, May 3, 2021, at 1:30 p.m.
 2          IT IS FURTHER ORDERED that within thirty days of this Order the parties shall
 3   submit a proposed scheduling order resetting the existing pre-trial deadlines.
 4          IT IS FURTHER ORDERED that if any subpoenas were previously issued and
 5   served in this matter, that they remain in effect and are answerable at the new trial date and
 6   the party who served the subpoena should advise the witnesses of the trial date.
 7          The Court finds excludable delay under Title 18 U.S.C §3161(h)(7)(A) from
 8   11/4/2020 to 5/18/2021.
 9          Dated this 21st day of September, 2020.
10
11
12                                                  Douglas L. Rayes
                                                    United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
